Citation Nr: 0941897	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-25 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to November 19, 
1980, for the grant of service connection and award of a 50 
percent evaluation for a skull defect.

2.  Whether the retroactive award of compensation for the 
period from November 1980 through May 2003 was correctly 
calculated.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1960 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2003, which assigned a 50 percent rating for skull 
fracture residuals, characterized as skull defect, with 
retained metal plate, effective November 19, 1980; the 
Veteran appealed the effective date of the increased rating.  
In addition, the Veteran appealed the June 2003 award action 
implementing the May 2003 rating decision, on the basis that 
the retroactive benefits had not been properly calculated.    


FINDINGS OF FACT

1.  Notification to report for a VA examination was sent to 
the Veteran at his latest address of record in January 1965; 
he failed to report for the examination.

2.  In February 1965, notification was sent to his latest 
address of record that because he failed to report for the 
examination, his claim was denied, and no further action 
would be taken unless he informed VA of his willingness to 
report for an examination.

3.  The Veteran did not respond to that notice, or contact VA 
regarding the claim until he filed a new claim received 
November 19, 1980.

4.  The compensation paid to the Veteran for the period from 
November 1980 through May 2003 was correctly calculated based 
on the Veteran's combined disability ratings and marital 
status during this period.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 19, 
1980, for the grant of service connection and award of a 50 
percent evaluation for a skull defect have not been met.  38 
U.S.C.A. §§ 5101, 5110, (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.158, 3.400 (2009).

2.  The Veteran's retroactive disability compensation from 
November 1980 through May 2003, which resulted from the May 
2003 rating decision, was correctly calculated and paid.  
38 U.S.C.A. § 1114, 5111 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.31 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA also has a duty to assist by making all 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  The Federal Circuit held 
that 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate a claim upon receipt of a notice of disagreement 
with the effective date assigned by a RO for a compensation 
award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
In this regard, once a decision has been made awarding 
service connection, a disability rating, and an effective 
date, § 5103(a) notice has served its purpose, as the claim 
has already been substantiated.  See Sutton v. Nicholson, 20 
Vet. App. 419 (2006)  In addition, a Veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide a VCAA notice if, based on the facts of 
the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium). 
 
As to the calculation of the retroactive award, the decision 
rests on the interpretation of the law, and the VCAA is 
inapplicable.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Earlier Effective Date

Service treatment records show that the Veteran was in a 
motor vehicle accident in November 1963.  When initially 
seen, he was in a stuporous state.  No skull defects were 
noted on digital palpation of a large parieto-occipital 
laceration.  X-rays, however, showed a compound depressed 
skull fracture in the right parieto-temporal area.  He was 
also found to have had a concussion.  He was on liberty when 
this occurred, but the accident was determined to have been 
incurred in the line of duty.  Craniectomy and debridement of 
the wound were carried out.  The dura was lacerated beneath 
the area of impacted bone and a superficial laceration of the 
brain was noted.  He had marked improvement in his mental and 
physical state.  An electroencephalogram in December 1963 
showed diffuse and non-specific abnormalities without 
definite focalization.  In January 1964, vitallium 
cranioplasty was performed and the Veteran had an 
uncomplicated postoperative course.  After the surgery, there 
were no neurologic deficits, but the Veteran retained amnesia 
for events surrounding the accident.  A psychology consult 
was obtained and tests were within normal limits, with no 
evidence of organic brain damage.  In February 1964, it was 
recommended by the Board of Medical Survey that he be 
discharged to full duty.  Later that month, he was separated 
from service because of the expiration of the term of his 
enlistment.  

In December 1964, a claim for VA compensation for a skull 
fracture was received from the Veteran.  In connection with 
the Veteran's claim, a December 1964 neurosurgical 
consultation report was received from F. Smith, M.D.  Dr. 
Smith wrote that reportedly, the Veteran had periodic 
drainage of fluid from the scalp wound.  He had not been 
subject to headaches or discomfort in the region of the skull 
fracture, was actively employed as a salesman, and seemed 
quite satisfied with himself in general.  On examination, 
there was a curvilinear scar over the right parietal 
occipital region with no evidence of drainage or local 
tenderness, and the skull contour was quite satisfactory.  
Neurological examination showed no sign of increased 
intracranial pressure and no localizing factors related to 
the cranial nerves or in the extremities.  The impression was 
that he seemed to be doing well at the present time following 
the compound depressed skull fracture.  There may have been 
some degree of inflammatory response following he 
cranioplasty but his scalp wound was well-healed at the 
present time.  X-rays of the skull did not show any signs of 
bone infection.  Dr. Smith concluded that there was no 
evidence of residual defect or disability as to function of 
the brain or central nervous system.  A complete evaluation 
would require review of the hospital records of the surgery, 
with special reference to the operative findings at the time 
of the evaluation of the depressed fracture.  

Notification to report for a VA examination was sent to the 
Veteran in January 1965.  According to a note added to the 
file copy of that notice, the Veteran's father called and 
informed the RO that the Veteran was out of town, and would 
be for the next six months.  He also stated that the Veteran 
did not wish to pursue his disability claim at that time.  

In February 1965, the Veteran was sent a letter to his latest 
address of record, informing him that applicants for 
disability compensation must undergo an examination when 
requested, and that since he failed to report for his 
scheduled examination, his claim was denied.  He was informed 
that no further action would be taken unless he informed VA 
of his willingness to report for an examination by signing 
and returning a statement added to the letter (i.e., a pre-
printed form for his signature).  Upon receipt of such 
notification, an examination would be rescheduled and his 
claim would be reconsidered when the examination was 
completed.

There is no evidence that the Veteran contacted the VA until 
his next compensation claim which was received November 19, 
1980.  In that claim, the Veteran indicated that he had never 
previously filed a compensation claim.

In an April 1981 rating decision, service connection was 
granted for skull defect, and assigned a noncompensable 
rating effective November 19, 1980.  The Veteran did not 
appeal that determination, and it became final.  38 U.S.C.A. 
§ 4005(b), (c) (West 1976) (current version at 38 U.S.C.A. 
§ 7105 (West 2002).  Once an effective date has become final, 
a claimant's only recourse is to have the final decision 
revised on the grounds of clear and unmistakable error (CUE); 
there is no free-standing claim for an earlier effective 
date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The May 
1981 notification to the Veteran of that rating decision did 
not contain any mention of the effective date, however, and, 
therefore, the Board will consider the case on the merits.  

The Veteran appealed the effective date of the grant of the 
50 percent rating.  He contends that the effective date of 
the 50 percent rating should be the date of his discharge 
from service, in February 1964.  He contends that he has had 
difficulties for the past 40 years due to brain trauma, loss 
of memory, and cognitive disorders.  He states that he should 
have been rated 50 percent disabled at that time.  He states 
that he had two major head operations in December 1963 and 
January 1964, and that a metal plate was inserted into the 
right side of his skull.  He contends that he approached VA 
several times about problems, but was ignored and told that 
his problems were not relevant.  He also states that VA 
failed to advise him of his rights in [1965].  

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased disability compensation shall be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).  
Nevertheless, the effective date of the grant of an increased 
rating cannot be earlier than the effective date of the grant 
of service connection.  In this case, in May 2003, the RO 
granted a retroactive effective date of November 19, 1980, 
for the grant of a higher 50 percent rating, but did not 
change the previously established effective date of November 
19, 1980, for the grant of service connection.  

In support of his claim, the Veteran contends that he has had 
difficulties for the past 40 years due to brain trauma, loss 
of memory, and cognitive disorders.  He states that he had 
two major head operations in December 1963 and January 1964, 
and that a metal plate was inserted into the right side of 
his skull.  

Service treatment records, however, while showing that he 
underwent two surgeries in service, including a vitallum 
cranioplasty (the plate insertion), also show that by 
February 1964, he was considered to be fit for full duty, and 
he was discharged due the expiration of his term of service.  
The evidence of record at the time of the February 1965 
determination included a report of a December 1964 
neurological evaluation by Dr. Smith, who concluded that 
there was no evidence of residual defect or disability as to 
function of the brain or central nervous system.  He did not 
mention any loss of skull; indeed, he observed that the skull 
contour was "quite satisfactory."  Similarly, the Veteran 
did not mention any loss of part of the skull in his December 
1964 claim.  

Moreover, the Veteran's claim was denied in February 1965 
because he failed to report for a VA examination.  
Regulations in effect at that time required that every person 
applying for in receipt of compensation or pension shall 
submit to examinations, including periods of hospital 
observation, when required by VA under VA regulations or 
other proper authority.  38 C.F.R. § 3.329 (1964).  When a 
claim is filed within 6 months of separation from service, it 
may be rated initially on the records of the service 
department; otherwise, "no rating will be made without first 
obtaining a [VA] examination."  38 C.F.R. § 3.327(e) (1964).  
In this case, an examination was required, because the 
Veteran's discharge from service in February 1964 was more 
than 6 months before his initial claim was received in 
December 1964.  Where evidence requested in connection with 
an original or reopened claim is not furnished within 1 year 
after the date of request, the claim will be considered 
abandoned.  38 C.F.R. § 3.158(a) (1964).  Such evidence 
includes an examination where required.  See 38 C.F.R. §§ 
3.158, 3.330, 3.655(f) (1964).  

The Veteran failed to report for the January 1965 
examination, and did not contact VA to reschedule within a 
year.  After the expiration of 1 year, further action will 
not be taken unless a new claim is received, and should the 
right to the benefit be finally established, compensation 
based on such evidence shall commence not earlier than the 
date of filing the new claim.  38 C.F.R. § 3.158.  

The Veteran contends that the February 1965 decision did not 
inform him of his rights.  Once a claim is abandoned, 
however, no further action is required by VA until a new 
claim is received, and VA need not advise a claimant of his 
appellate rights.  Hurd v. West, 13 Vet. App. 449, 452 
(2000).  In addition, a regulation in effect at the time 
provided that the failure to furnish a potential claimant any 
form or information concerning the right to file claim, "or 
to furnish notice of the time limit for the filing of a claim 
or submission of evidence, or to furnish notice of the right 
to appeal and of the time limit for the filing of a notice of 
disagreement or a substantive appeal will not extend the 
periods allowed for these actions."  38 C.F.R. § 3.109(b) 
(1964).  In this case, the Veteran's father responded to the 
examination notice, and explained to VA that the Veteran was 
away for 6 months, and did not wish to pursue his claim at 
that time.  Even if such a statement could have been 
sufficient to formally withdraw the claim, the result would 
be the same-the effective date must be based on the new 
claim.  See 38 C.F.R. § 3.400; see also Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996) ("the appellant's virtual 
disappearance from the process essentially caused his claim 
to be disallowed.")    

A new claim was received November 19, 1980.  Although he 
contends that he approached VA several times about problems, 
the file does not reflect any contact after the February 1965 
decision until the November 1980 claim was received; since 
then, he has filed claims or otherwise contacted VA on a 
number of occasions.  

The Veteran alleges that he has had difficulties for the past 
40 years due to brain trauma, loss of memory, and cognitive 
disorders.  Such symptoms were not present at the time of 
discharge from service or on the December 1964 neurological 
evaluation by Dr. Smith, however.  Moreover, a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2009); 
see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In 
particular, there is no provision in the law for awarding an 
earlier effective date based simply on the presence of the 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(the mere presence of medical evidence of a condition does 
not establish an intent on the part of the veteran to seek 
service connection for the disability).  

In sum, although the Veteran filed a claim for service 
connection for a skull fracture in December 1964, he failed 
to report for a required VA examination scheduled in January 
1965, and he failed to reschedule or otherwise contact VA 
regarding the claim until 1980, more than one year after the 
February 1965 notice of needed information.  Thus, his claim 
was abandoned, and the effective date for the grant of 
service connection must be based on a new claim, which was 
received November 19, 1980.  As a consequence, an effective 
date earlier than November 19, 1980, for the grant of service 
connection and award of a 50 percent evaluation is not 
warranted.  

As the law is dispositive in this case, and the relevant 
facts are not in dispute, the appeal must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Hence, the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

III.  Calculation of Retroactive Award

In a May 2003 rating decision, the Veteran was granted a 50 
percent rating for skull defect, effective November 19, 2000.  
At the same time, he was granted a 30 percent rating for 
residuals of brain trauma, with cognitive disorder, effective 
April 5, 2002.  As a result, he was paid compensation in an 
amount reflecting the retroactive award of benefits.  The 
Veteran contends that the RO erroneously calculated his 
retroactive compensation award, resulting in an underpayment 
to him.  

The rate paid for VA compensation is authorized by statute.  
See 38 U.S.C.A. § 1114.  The specific amounts payable for 
various time periods, discussed below, have been obtained 
from the tables contained in the VA ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part I, Appendix B, which are issued in response to 
all legislative rate changes.  Payment of benefits is to 
commence the first day of the calendar month following the 
month in which the award became effective.  38 U.S.C.A. 
§ 5111(a); 38 C.F.R. § 3.31.  The Veteran has not disputed 
these statutory rates or the commencement dates.  

The RO identified the issue as whether the calculation of 
benefits in the amount of $171,495.80 was correct.  The 
Veteran, however, has only disputed the retroactive award, 
applicable to the time period prior to June 2003.  He points 
out that the calculated amount includes sums paid at the time 
they were due, and believes this should be clarified.  The 
Board agrees.

In June 2003, the Veteran was paid $88,518.00, which 
represented the amount due for the period from December 1, 
1991, through June 1, 2003.  As pointed out by the Veteran, 
this included the $1,095 due for that month, and, thus, the 
retroactive award in that check was $87,423.  

Subsequently, in September 2003, the Veteran was issued 
another check for retroactive benefits, in the amount of 
$56,176.80; this amount represented the retroactive payments 
for the period from November 19, 1980, through November 1991, 
and did not include any current payments.  

Thus, the retroactive awards totaled $143,599.80.  The 
Veteran contends that this amount was erroneously calculated.  
Initially, he stated that he had been underpaid by $34,220, 
and he submitted an annotated copy of the award letter sent 
to him in June 2003, showing what he believed to be the 
correct amounts for each monthly amount shown.  After he 
received the VA's July 2004 audit, he stated, in August 2004, 
that he was now only claiming to be owed $7,271.  He did not, 
however, identify the source of this purported error of 
$7,271.

The Board has carefully examined the Veteran's annotated 
calculations, in conjunction with the audit and awards on 
file, and concludes that the retroactive award for the period 
from November 1980 to June 2003 was correctly calculated, 
insofar as the Veteran was not underpaid.  (Actually, the 
Veteran received a slight overpayment, in that the RO 
commenced payments effective November 19, 1980, rather than 
the beginning of the next month.)  The Veteran's errors in 
computations were based on his assumption that each monthly 
entitlement amount listed on the June 2003 retroactive award 
explanation was due for a period of 12 months.  Instead, as 
was set forth more clearly in the July 2004 audit, each 
monthly entitlement amount was only effective until the next 
change date, which, due to cost of living increases, other 
legislative adjustments, and changes in the Veteran's marital 
status, was not always for a 12-month period.  It appears 
that the Veteran may have realized this when examining the 
audit, because after that, he revised the amount that he 
claimed to be in error.  Nevertheless, he still claims that 
he was underpaid by $7,271.  He did not identify the specific 
payments or periods, but elsewhere, he contended that he was 
not paid for the calendar year 1983.

Most of the non-12 month periods were for less than 12 
months.  For example, when the Veteran calculated that he was 
due a total of $6,180 for the period beginning December 1, 
1993, with a monthly entitlement amount of $515, he failed to 
take into account that this amount was only payable for 3 
months, through February 1994, for a total of $1,545.  
Beginning in March 1994, the monthly entitlement increased to 
$567 per month, due to the Veteran's marriage the previous 
month.  See 38 C.F.R. § 3.31.  The Veteran's mistakenly 
calculating that each of the changes in the monthly 
entitlement was effective for 12 months accounts for the 
majority of the perceived discrepancy.  

There were instances, however, in which the same monthly 
payment amount remained in effect for a period longer than 12 
months; this includes the calendar year 1983.  There was a 
cost of living adjustment effective October 1, 1982, but the 
next adjustment was not effective until April 1, 1984; 
therefore, the Veteran was awarded payments at the rate of 
$389 per month for a period of 18 months, for a total amount 
of $7,002.  

Another period which may have caused understandable confusion 
to the Veteran is the period beginning December 1, 1989.  The 
June 2003 notice to the Veteran reported a monthly 
entitlement amount of $492 beginning that date, and then, 
underneath that, a monthly entitlement amount of $518 also 
beginning December 1, 1989, with the next change noted to be 
July 1, 1991.  This was a typographical error, however.  The 
records show that he was actually-and correctly-paid $492 
per month for the period beginning December 1, 1989, which 
increased to $518 per month effective January 1, 1991, in 
accordance with legislative cost of living adjustments.  VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Appendix B.  Thus, 
he was awarded $492 per month for a period of 13 months.  In 
July 1991, the $518 per month was reduced to $470, due to the 
Veteran's divorce in June 1991; thus, the $518 per month was 
due for only 6 months.  

In sum, the Veteran's retroactive award of compensation for 
the period from November 1980 through May 2003 was correctly 
calculated.  As the law is dispositive in this case, and the 
relevant facts are not in dispute, the appeal must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Hence, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to an effective date prior to November 19, 1980, 
for the grant of service connection and award of a 50 percent 
evaluation for a skull defect is denied.

The retroactive award of compensation for the period from 
November 2000 through May 2003 was correctly calculated; the 
appeal is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


